DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

Claim Rejections - 35 USC § 103
2.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

3.	Claims 31-35, 37-40 and 44-48 are rejected under 35 U.S.C. 103 as being unpatentable over Publication No.: US 2011/0242986 A1 to Balasubramanian et al. (Balasubramanian), in view of Publication No.: US 2014/0162632 A1 to Gajula et al. (Gajula). 
	As to Claim 31, Balasubramanian discloses a method for determining a signal status of a mobile device and implemented by the mobile device, the method comprising: 

determining that the signal status is on a first level when the first data transmission quality parameters fall within a first range (Figs. 3-6, ‘the mobile wireless communication device 106 can estimate the maximum response time interval 604 by monitoring the serving cell receive signal quality 306. The monitoring can include detecting that the serving cell receive signal quality 306 falls below a high detection threshold 610 and is decreasing (event 612)’, ¶ 0030); 
acquiring second data transmission quality parameters during second periods (‘the detection control message indicates receiving a signal at the mobile wireless communication device from a second base transceiver station having a second signal quality above a third threshold and increasing for a second detection interval’, ¶ 0007);
obtaining a hysteresis range by using an endpoint of the first range as a starting point of the hysteresis range (‘the mobile wireless communication device detects a signal quality of the first radio frequency link. If the detected signal quality is at or below a first threshold and decreasing over a first detection time interval, then the mobile wireless communication device estimates a maximum response time interval until the detected signal quality of the first radio frequency link is below a second threshold’, ¶ 0006).
Balasubramanian does not expressly disclose keeping the signal status on the first level when the second data transmission quality parameters fall within the hysteresis range, wherein the second periods are after the first periods. 
Gajula discloses keeping the signal status on the first level when the second data transmission quality parameters fall within the hysteresis range, wherein the second periods are after the first periods (‘in general, a wireless electronic device 102 determines If (a) the first radio signal strength (e.g., LTE) is not weak enough to warrant a move to another radio access technology, (b) the second radio signal strength (e.g., CDMA) is not above the second threshold (e.g., not strong enough to warrant a move), and/or (c) a motion sensor 506 determines that the device 102 is relatively stationary (e.g., signal strengths are unlikely to change), then the device 102 sets a back-off timer 408 (e.g., set to expire in one second before trying again, and then two seconds before trying again, then three seconds etc.). When the back-off timer 408 expires, the electronic device 102 repeats the process by again determining if the first radio signal strength (e.g., LTE) is weak enough that the device 102 should start scanning for another radio access technology (e.g., CDMA)’, ¶ 0051).
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to provide ‘keeping the signal status on the first level when the second data transmission quality parameters fall within the hysteresis range, wherein the second periods are after the first periods’ as discussed by Gajula into Balasubramanian so as to effectively select an inter-radio access technology for wireless communication devices, Gajula ¶ 0013.
As to Claim 32, Gajula further discloses switching the signal status from the first level to a second level when the second data transmission quality parameters fall within a second range, wherein the second range and the hysteresis range do not intersect (‘in general, a wireless electronic device 102 determines If (a) the first radio signal strength 
As to Claim 33, Balasubramanian further discloses wherein the first data transmission quality parameters are signal strengths or bit error rates (‘the mobile wireless communication device can send control messages to the wireless communication network, and some control messages can include a measure of signal quality that the mobile wireless communication network receives from different base transceiver stations as the mobile wireless communication device traverses the wireless communication network’, ¶ 0018).  
As to Claim 34, Balasubramanian discloses a method for selecting a network access mode and implemented by a mobile device, the method comprising: 
determining a level of a first signal status in a first network access mode and a level of a second signal status in a second network access mode (Fig. 4, ‘the mobile wireless communication device can send control messages to the wireless communication network, and some control messages can include a measure of signal cNo) from base transceiver stations’, ¶ 0018; see also ¶ 0024); 
acquiring first data transmission quality parameters in a target network access mode during first periods, wherein the first data transmission quality parameters indicate a first quality of first data transmitted in the target network access mode, and wherein the target network access mode is the first network access mode or the second network access mode (‘the status control message can require a network processing time interval 510, after which the wireless communication network 100 can respond to the status control message (event 504). During the network processing time interval 510, the receive signal quality 302 from both the serving and neighbor cells can be changing rapidly’, ¶ 0027); 
determining that a signal status in the target network access mode is on a first level when the first data transmission quality parameters fall within a first range (‘the mobile wireless communication device 106 can send a detection control message (event 416) indicating that the serving cell signal quality 306 falls below the low detection threshold 402, and the wireless communication network 100 can respond (event 418) by dropping the initial serving cell. The neighbor cell can thus become the new serving cell, and the wireless connection between the mobile wireless communication device 106 and the wireless communication network 100 can be sustained through a seamless transition between cells’, ¶ 0031);

obtaining a hysteresis range by using an endpoint of the first range as a starting point of the hysteresis range (‘the mobile wireless communication device detects a signal quality of the first radio frequency link. If the detected signal quality is at or below a first threshold and decreasing over a first detection time interval, then the mobile wireless communication device estimates a maximum response time interval until the detected signal quality of the first radio frequency link is below a second threshold’, ¶ 0006).
Balasubramanian does not expressly disclose keeping the signal status on the first level when the second data transmission quality parameters fall within the hysteresis range, wherein the second periods are after the first periods; and selecting, based on the level of the first signal status and the level of the second signal status and from among the first network access mode and the second network access mode, the first network access mode to perform a service.
However, Gajula discloses keeping the signal status on the first level when the second data transmission quality parameters fall within the hysteresis range, wherein the second periods are after the first periods (‘in general, a wireless electronic device 102 determines If (a) the first radio signal strength (e.g., LTE) is not weak enough to warrant a move to another radio access technology, (b) the second radio signal strength 
selecting, based on the level of the first signal status and the level of the second signal status and from among the first network access mode and the second network access mode, the first network access mode to perform a service (‘in an embodiment, a wireless electronic device determines if a first radio signal strength (e.g., LTE) is weak enough that the device should start scanning for another radio access technology (e.g., CDMA). If the first radio signal strength (e.g., LTE) is very weak (e.g., even weaker than the level that caused the device to start scanning), and a second radio signal strength (e.g., CDMA) is above a second threshold, then the device selects the second radio access technology (e.g., switches from LTE to CDMA)’, ¶ 0014).
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to provide ‘keeping the signal status on the first level when the second data transmission quality parameters fall within the hysteresis range, wherein the second periods are after the first periods; and 
selecting, based on the level of the first signal status and the level of the second signal status and from among the first network access mode and the second network access Gajula into Balasubramanian so as to effectively select an inter-radio access technology for wireless communication devices, Gajula ¶ 0013.
As to Claim 35, Gajula further discloses switching the signal status from the first level to a second level when the second data transmission quality parameters fall within a second range, wherein the second range and the hysteresis range do not intersect (‘in general, a wireless electronic device 102 determines If (a) the first radio signal strength (e.g., LTE) is not weak enough to warrant a move to another radio access technology, (b) the second radio signal strength (e.g., CDMA) is not above the second threshold (e.g., not strong enough to warrant a move), and/or (c) a motion sensor 506 determines that the device 102 is relatively stationary (e.g., signal strengths are unlikely to change), then the device 102 sets a back-off timer 408 (e.g., set to expire in one second before trying again, and then two seconds before trying again, then three seconds etc.). When the back-off timer 408 expires, the electronic device 102 repeats the process by again determining if the first radio signal strength (e.g., LTE) is weak enough that the device 102 should start scanning for another radio access technology (e.g., CDMA)’, ¶ 0051).  In addition, the same suggestion/motivation is used as the rejection for Claim 34.
As to Claim 37, Balasubramanian further discloses wherein the first data transmission quality parameters are signal strengths or bit error rates (‘the mobile wireless communication device can send control messages to the wireless communication network, and some control messages can include a measure of signal quality that the mobile wireless communication network receives from different base 
	As to Claim 38, Gajula further discloses selecting the first network access mode to perform the service when the level of the first signal status is higher than the level of the second signal status (‘the electronic device 102 then performs one or more measurements to determine the CDMA signal strength (block 706). If certain re-selection criteria are met (block 708) (e.g., the CDMA signal strength is above a threshold and the LTE signal strength is below a threshold), the electronic device 102 switches to the CDMA radio access technology (block 710). If the re-selection criteria are not met (block 708) (e.g., the CDMA signal strength is not above the threshold or the LTE signal strength is above a threshold), the electronic device 102 determines if the electronic device 102 needs to stay on the LTE cell due to the LTE signal strength being above a minimum threshold (block 712). For example, the LTE signal strength may be weak, but not weak enough to cause an immediate change given that the CDMA signal is also weak’, ¶ 0060).  In addition, the same suggestion/motivation is used as the rejection for Claim 34.
 	As to Claim 39, Gajula further discloses selecting the first network access mode to perform the service when the level of the first signal status is the same as the level of the second signal status (‘in an embodiment, a wireless electronic device determines if a first radio signal strength (e.g., LTE) is weak enough that the device should start scanning for another radio access technology (e.g., CDMA). If the first radio signal strength (e.g., LTE) is very weak (e.g., even weaker than the level that caused the device to start scanning), and a second radio signal strength (e.g., CDMA) is above a 
	As to Claim 40, Gajula further discloses selecting the first network access mode to perform the service when the level of the second signal status is not in a level range and the level of the first signal status is higher than the level of the second signal status (‘according to an embodiment of the invention, a cellular phone determines if the LTE signal the cellular phone is currently using is weak enough that the phone should start scanning for a CDMA signal to replace the LTE signal. If the LTE signal is very weak (e.g., even weaker than the level that caused the phone to start scanning), and the CDMA signal is strong, the phone switches to the CDMA signal’, ¶ 0013).  In addition, the same suggestion/motivation is used as the rejection for Claim 34.
	As to Claim 44, Balasubramanian discloses a mobile device comprising: 
a memory (Fig. 2, ‘mobile wireless communication device 106’); and 
a processor coupled to the memory and configured to (Fig. 2, ‘CTL 206’): 
determine a level of a first signal status in a first network access mode and a level of a second signal status in a second network access mode (Fig. 4, ‘the mobile wireless communication device can send control messages to the wireless communication network, and some control messages can include a measure of signal quality that the mobile wireless communication network receives from different base transceiver stations as the mobile wireless communication device traverses the wireless communication network. Representative measures of signal quality can include a cNo) from base transceiver stations’, ¶ 0018; see also ¶ 0024); 
acquire first data transmission quality parameters in a target network access mode during first periods, wherein the first data transmission quality parameters indicate a first quality of first data transmitted in the target network access mode, and wherein the target network access mode is the first network access mode or the second network access mode (‘the status control message can require a network processing time interval 510, after which the wireless communication network 100 can respond to the status control message (event 504). During the network processing time interval 510, the receive signal quality 302 from both the serving and neighbor cells can be changing rapidly’, ¶ 0027); 
determine that a signal status in the target network access mode is on a first level when the first data transmission quality parameters fall within a first range (‘the mobile wireless communication device 106 can send a detection control message (event 416) indicating that the serving cell signal quality 306 falls below the low detection threshold 402, and the wireless communication network 100 can respond (event 418) by dropping the initial serving cell. The neighbor cell can thus become the new serving cell, and the wireless connection between the mobile wireless communication device 106 and the wireless communication network 100 can be sustained through a seamless transition between cells’, ¶ 0031);
acquire second data transmission quality parameters in the target network access mode during second periods (‘the detection control message indicates receiving a signal at the mobile wireless communication device from a second base transceiver 
obtain a hysteresis range by using an endpoint of the first range as a starting point of the hysteresis range (‘the mobile wireless communication device detects a signal quality of the first radio frequency link. If the detected signal quality is at or below a first threshold and decreasing over a first detection time interval, then the mobile wireless communication device estimates a maximum response time interval until the detected signal quality of the first radio frequency link is below a second threshold’, ¶ 0006).
Balasubramanian does not expressly disclose keep the signal status on the first level when the second data transmission quality parameters fall within the hysteresis range, wherein the second periods are after the first periods; and select, based on the level of the first signal status and the level of the second signal status and from among the first network access mode and the second network access mode, the first network access mode to perform a service.
However, Gajula discloses keep the signal status on the first level when the second data transmission quality parameters fall within the hysteresis range, wherein the second periods are after the first periods (‘in general, a wireless electronic device 102 determines If (a) the first radio signal strength (e.g., LTE) is not weak enough to warrant a move to another radio access technology, (b) the second radio signal strength (e.g., CDMA) is not above the second threshold (e.g., not strong enough to warrant a move), and/or (c) a motion sensor 506 determines that the device 102 is relatively stationary (e.g., signal strengths are unlikely to change), then the device 102 sets a 
select, based on the level of the first signal status and the level of the second signal status and from among the first network access mode and the second network access mode, the first network access mode to perform a service (‘in an embodiment, a wireless electronic device determines if a first radio signal strength (e.g., LTE) is weak enough that the device should start scanning for another radio access technology (e.g., CDMA). If the first radio signal strength (e.g., LTE) is very weak (e.g., even weaker than the level that caused the device to start scanning), and a second radio signal strength (e.g., CDMA) is above a second threshold, then the device selects the second radio access technology (e.g., switches from LTE to CDMA)’, ¶ 0014).
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to provide ‘keep the signal status on the first level when the second data transmission quality parameters fall within the hysteresis range, wherein the second periods are after the first periods; and select, based on the level of the first signal status and the level of the second signal status and from among the first network access mode and the second network access mode, the first network access mode to perform a service’ as discussed by Gajula into Balasubramanian so as to effectively select an inter-radio access technology for wireless communication devices, Gajula ¶ 0013.
Claim 45, Gajula further discloses switch the signal status from the first level to a second level when the second data transmission quality parameters fall within a second range, wherein the second range and the hysteresis range do not intersect (‘in general, a wireless electronic device 102 determines If (a) the first radio signal strength (e.g., LTE) is not weak enough to warrant a move to another radio access technology, (b) the second radio signal strength (e.g., CDMA) is not above the second threshold (e.g., not strong enough to warrant a move), and/or (c) a motion sensor 506 determines that the device 102 is relatively stationary (e.g., signal strengths are unlikely to change), then the device 102 sets a back-off timer 408 (e.g., set to expire in one second before trying again, and then two seconds before trying again, then three seconds etc.). When the back-off timer 408 expires, the electronic device 102 repeats the process by again determining if the first radio signal strength (e.g., LTE) is weak enough that the device 102 should start scanning for another radio access technology (e.g., CDMA)’, ¶ 0051).  In addition, the same suggestion/motivation is used as the rejection for Claim 44.
As to Claim 46, Gajula further discloses select the first network access mode to perform the service when the level of the first signal status is higher than the level of the second signal status (‘the electronic device 102 then performs one or more measurements to determine the CDMA signal strength (block 706). If certain re-selection criteria are met (block 708) (e.g., the CDMA signal strength is above a threshold and the LTE signal strength is below a threshold), the electronic device 102 switches to the CDMA radio access technology (block 710). If the re-selection criteria are not met (block 708) (e.g., the CDMA signal strength is not above the threshold or the LTE signal strength is above a threshold), the electronic device 102 determines if 
As to Claim 47, Gajula further discloses select the first network access mode to perform the service when the level of the first signal status is the same as the level of the second signal status (‘in an embodiment, a wireless electronic device determines if a first radio signal strength (e.g., LTE) is weak enough that the device should start scanning for another radio access technology (e.g., CDMA). If the first radio signal strength (e.g., LTE) is very weak (e.g., even weaker than the level that caused the device to start scanning), and a second radio signal strength (e.g., CDMA) is above a second threshold, then the device selects the second radio access technology (e.g., switches from LTE to CDMA)’, ¶ 0014).  In addition, the same suggestion/motivation is used as the rejection for Claim 44.
As to Claim 48, Gajula further discloses select the first network access mode to perform the service when the level of the second signal status is not in a level range and the level of the first signal status is higher than the level of the second signal status (‘according to an embodiment of the invention, a cellular phone determines if the LTE signal the cellular phone is currently using is weak enough that the phone should start scanning for a CDMA signal to replace the LTE signal. If the LTE signal is very weak (e.g., even weaker than the level that caused the phone to start scanning), and the .

4.	Claims 36 and 50 are rejected under 35 U.S.C. 103 as being unpatentable over Balasubramanian, in view of Gajula and further in view of Publication No.: US 2017/0251401 A1 to Comstock, David (Comstock). 
	As to Claim 36, Gajula further discloses wherein the first network access mode is a Long-Term Evolution (LTE) mode (‘in an embodiment, the first radio access technology includes at least one of a long term evolution (LTE) access technology’, ¶ 0026). 
Balasubramanian in view of Gajula do not expressly disclose wherein the second network access mode is a Wi-Fi mode.
However, Comstock discloses wherein the second network access mode is a Wi-Fi mode (‘a RAN includes a base station, eNB, access point or other similar device for wirelessly communicating with UE devices. For the examples herein, the cellular RAN 112 implements a cellular RAT such as one that operates in accordance with one or more revisions of the 3GPP specification and the WLAN RAN 114 implements a WLAN RAT such as a WiFi RAT operating in accordance with an IEEE 802.11 standard’, ¶ 0012).  
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to provide ‘wherein the second network access mode is a Wi-Fi mode’ as discussed by Comstock into Balasubramanian in view of Gajula so as to effectively switch inter-radio access technology for wireless communication devices, Comstock ¶ 0004.
As to Claim 50, Gajula further discloses wherein the first network access mode is a Long-Term Evolution (LTE) mode (‘in an embodiment, the first radio access technology includes at least one of a long term evolution (LTE) access technology’, ¶ 0026). 
Balasubramanian in view of Gajula do not expressly disclose wherein the second network access mode is a Wi-Fi mode.
However, Comstock discloses wherein the second network access mode is a Wi-Fi mode (‘a RAN includes a base station, eNB, access point or other similar device for wirelessly communicating with UE devices. For the examples herein, the cellular RAN 112 implements a cellular RAT such as one that operates in accordance with one or more revisions of the 3GPP specification and the WLAN RAN 114 implements a WLAN RAT such as a WiFi RAT operating in accordance with an IEEE 802.11 standard’, ¶ 0012).  
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to provide ‘wherein the second network access mode is a Wi-Fi mode’ as discussed by Comstock into Balasubramanian in view of Gajula so as to effectively switch inter-radio access technology for wireless communication devices, Comstock ¶ 0004.

Claims 41-43 and 49 are rejected under 35 U.S.C. 103 as being unpatentable over Balasubramanian, in view of Gajula and further in view of Patent No.: US 9,148,833 B1 Singh et al. (Singh). 
As to Claim 41, Balasubramanian in view of Gajula do not expressly disclose selecting from among a plurality of access points using the first network access mode, a target access point with a largest quality of service parameter; and accessing the target access point; and performing the service using the target access point.
However, Singh discloses selecting from among a plurality of access points using the first network access mode, a target access point with a largest quality of service parameter; and accessing the target access point; and performing the service using the target access point (‘each base station can determine differences between the parameters it measures and the parameters measured by a neighboring base station. The differences indicate whether the quality of service provided by the serving base station is greater than the quality of service provided by a neighboring base station. The servicing base station transmits the differences to user-equipment devices served by that base station. The user-equipment device compares the differences pertaining to the serving base station and multiple neighboring base stations and selects a neighboring base station to which the user-equipment device is to be handed over’, see abstract). 
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to provide ‘selecting from among a plurality of access points using the first network access mode, a target access point with a largest quality of service parameter; and accessing the target access point; and performing the service using the target access point’ as discussed by Singh into Balasubramanian in view of Gajula so as to effectively perform hand over for wireless communication devices, Singh Col. 1, ll 29-33.
As to Claim 42, Singh further discloses adding a fixed value to the largest quality of service parameter (‘in another respect, the greater quality of service can be based on the forward-links to the selected base station relative to the quality of service that can be provided by forward-links to the serving base station. In addition to receiving parameters regarding reverse-links of the serving and neighboring base stations, UE device 200 can receive parameters regarding forward-links of the serving and neighboring base stations. The parameters regarding the forward-links can identify noise measured on the forward-links or some other parameter regarding quality of the forward-links. As an example, the forward-link parameters can comprise a Reference Signal Received Power (RSRP) parameter or a Reference Signal Received Quality (RSRQ) parameter’, Col. 11, ll 51-63).  In addition, the same suggestion/motivation is used as the rejection for Claim 41.
  As to Claim 43, Singh further discloses wherein the largest quality of service parameter indicates a quality of service provided by the mobile device using the target access point (‘in another respect, the greater quality of service can be based on the forward-links to the selected base station relative to the quality of service that can be provided by forward-links to the serving base station. In addition to receiving parameters regarding reverse-links of the serving and neighboring base stations, UE device 200 can receive parameters regarding forward-links of the serving and neighboring base stations. The parameters regarding the forward-links can identify noise measured on the forward-links or some other parameter regarding quality of the forward-links. As an 
As to Claim 49, Balasubramanian in view of Gajula do not expressly disclose select from among a plurality of access points using the first network access mode, a target access point with a largest quality of service parameter; and accessing the target access point; and performing the service using the target access point.
However, Singh discloses select from among a plurality of access points using the first network access mode, a target access point with a largest quality of service parameter; and accessing the target access point; and performing the service using the target access point (‘each base station can determine differences between the parameters it measures and the parameters measured by a neighboring base station. The differences indicate whether the quality of service provided by the serving base station is greater than the quality of service provided by a neighboring base station. The servicing base station transmits the differences to user-equipment devices served by that base station. The user-equipment device compares the differences pertaining to the serving base station and multiple neighboring base stations and selects a neighboring base station to which the user-equipment device is to be handed over’, see abstract). 
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to provide ‘select from among a plurality of access points using the first network access mode, a target access point with a largest quality of service parameter; and accessing the target access point; and Singh into Balasubramanian in view of Gajula so as to effectively perform hand over for wireless communication devices, Singh Col. 1, ll 29-33.

Conclusion
6.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to GBEMILEKE J ONAMUTI whose telephone number is (571)270-5619.  The examiner can normally be reached on 8:00 AM - 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, PANKAJ KUMAR can be reached on 5712723011.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access 






/GBEMILEKE J ONAMUTI/Primary Examiner, Art Unit 2463